Case 2:21-cv-00021-TSK-MJA Document 1 Filed 08/16/21 Page 1 of 11 PageID #: 1




        IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
                       DISTRICT OF WEST VIRGINIA



  TERRI BRADSIIAW,BLAKE
                                                  ) CASE NO:
                                                  )
                                                                       ~1 ~~
  BRADSHAW SIIANE SIULLING,                       )
  SWVWLInc.                                       )                               FILED
      Plaintiff,                                  )
                                                  )                             AUG162O2I
  v.                                              )
                                                  )                        US. DISTRICT COURT-WVND
  THE WEST VIRGINIA DEPARTMENT                    )                         CLARKSBURC3 WV 26301
  OF NATURAL RESOURCES,                           )
  SERGEANT JEFF CRAIG and
  CAPTAIN DOUGLAS BENSON.
  Kelly Morgan esq of Bailey &
  Wyant PLLC
       Defendants.
                                        COMPLAINT

         COMES NOW, Plaintiff, Tern Bradshaw, Blake Bradshaw, Shane Shilling, Pro

  Se for their Complaint against the Defendants, state:

                 1.      Plaintiff, Tern D. Bradshaw, Blake Bradshaw, Shane Shilling

  were and had been a resident of Pocahontas County at 5207 Denmar Road, Hilisboro,

  West Virginia, 24946 at all times relevant hereto;

                 2.      The West Virginia Department of Natural Resources (hereinafter

  “WVDNR”) is the State entity with the responsibility for providing a comprehensive

  program for the conservation, development, protection and management of the state’s

  fish and wildlife resources and to that end employs agents to enforce the state’s laws and

  its own rules and regulations;

                 3.      Defendant, Sergeant Jeff Craig, (hereinafter “Craig”), is a citizen

  and resident of West Virginia, and is an agent of the Department of Natural Resources

  with responsibilities in Pocahontas County, West Virginia;
Case 2:21-cv-00021-TSK-MJA Document 1 Filed 08/16/21 Page 2 of 11 PageID #: 2




                4.      Defendant Captain Douglas Benson (hereinafter “Benson”), is a

  citizen and resident of West Virginia, and is also an agent of the Department of Natural

  Resources with responsibilities in Pocahontas County, West Virginia;

                5.      Venue is proper because all of the actions that give rise to this

  Complaint occurred in Pocahontas County, West Virginia;

                6.      Jurisdiction is appropriate because the amount in controversy

  exceeds the jurisdictional minimums of this Court and the issues are questions of State

  law;

                                     COUNT I     -   TRESPASS

                7.      On or about August 22, 2019, Benson and Craig entered the

  property upon which the Plaintiff’s home and business are located at 5207 Denmar Road,

  Hillsboro, West Virginia, 24946.

                8.      The Defendants were aware of and had knowledge that the

  Plaintiff was operating under an Omnibus Settlement Agreement entered into by the

  DNR with the property owner, Joel Rosenthal, and Point of View Farms, Inc. as either

  the Executive Director and/or the Vice-President of Point of View Farms;

                9. Ms. Bradshaw already held her federal license / 501e3 status under the

  law for SWVWL (Saving WV Wildlife).

                 10.    The Defendants waited for the Plaintiff to leave and then

  proceeded to search the property, entering buildings, going up on the porch, looking

  through windows and around the back of the property; They claim Mr. Rosenthal gave

  them permission.




                                             2
Case 2:21-cv-00021-TSK-MJA Document 1 Filed 08/16/21 Page 3 of 11 PageID #: 3




                  11.    The Defendants were aware that the Plaintiff was not at home, nor

  was anyone on the property, to give them permission to remain on the property much less

  search and/or enter buildings and other areas of the property;

                  12.    On or about August 29, 2019, both Defendants returned to Ms.

  Bradshaw’s home and asked to speak to her about her business;

                  13.   During that meeting they informed Ms. Bradshaw that they were

  attempting to keep animals out of the hands of Joel Rosenthal and Point of View Farms

  despite being aware of the Omnibus Settlement Agreement entered into by the West

  Virginia Department of Natural Resources with Mr. Rosenthal and Point of View Farms

  in 2008;

                  14. Captain Benson informed Ms. Bradshaw As long as she was on the

  property there would be no actions taken against her.

                  15.    The Defendants took that opportunity to also look around the

  property and view all of her operation and everything she was involved in, no citations

  were issued and no threats were made to her or her business; Ms. Bradshaw was told they

  would do nothing as long as she was on this property.

                            COUNT Il-SPOLIATION OF EVIDENCE

                  16.    Plaintiff hereby realleges Paragraphs 1 through 15 as though fully

  set forth herein;

                  17.    On or about November 12, 2019, Defendant Craig, in his capacity

  as an agent of the DNR, went before Magistrate Cynthia Kelly and provided her with

  false information as to the status and operation ongoing at Defendant’s home in order to

  obtain a warrant; Defendant Craig did not inform the Magistrate that he was aware of the



                                               3
Case 2:21-cv-00021-TSK-MJA Document 1 Filed 08/16/21 Page 4 of 11 PageID #: 4




   ongoing litigation and relationship between Point of View Farms, Inc. and its President,

   Joel Rosenthal and the Plaintiff;

                   18.      On that same date, despite having been served and thus obviously

   aware, Defendant Craig, personally and in his capacity as an agent of the DNR, failed to

   inform the Magistrate of the fact that he and his partner, Benson, were being sued for

   trespass and other matters by the Plaintiff in this very suit;

                   19.      On the same date, Defendants served Plaintiff with the warrant and

   Defendant Craig entered Plaintiff’s home and took possession of the bear cub for which

   she had been ticketed and, more importantly, her I-phone XR;

                   20.      Upon return of the I-phone XR, the Department of Natural

   Resources and/or their agent, had completely “wiped” all information from the phone;

   and sim card was missing from the phone.

                   21.      This information included emails, text messages, instant messages,

   pictures, videos, business records and all other types of electronic media naturally and

   normally stored on a computer-like device during the course of business;

                   22.      Most importantly, there were recorded conversations between the

   Defendants and the Plaintiff wherein they admitted they knew of her relationship with

   Point of View Farm, her position with Point of View Farm and her right to continue

   operating as a business entity on that property until a civil matter was resolved and until

   she left the property.

                   23.      There were also recordings from security cameras evidencing the

   search that was made by the Defendants on or about August 22, 2019;




                                                  4
Case 2:21-cv-00021-TSK-MJA Document 1 Filed 08/16/21 Page 5 of 11 PageID #: 5




                  24.      Furthermore, there were emails and text messages evidencing the

  Defendants’ knowledge of the Plaintiff’s rights to operate the animal sanctuary, either

  under her own entity or more importantly, as the Executive Director/Vice-President of

  Point of View Farm, Inc.;

                  25. Officer Craig took Ms. Bradshaw’s phone to a facility in WV to a

   government facility were the phone was hooked up to a computer; software was ran on

  the cell phone. Officer Craig or the WVDNR never obtained a separate warrant to search

  this smart phone.

                  COUNT HI      -   ENTRAPMENT

                  26. Officer Jeff Craig and Captain Benson told Ms. Bradshaw as long as

   she was on the property owned by Mr. Rosenthal they would do NOTIUNG. Then after

   the fact have charged Ms. Bradshaw with 10 counts of 20-2-4 (illegal passion of

   wildlife) and 2 counts of passion of a black bear.

                  COUNT W       -   TIUFT AND VIOLATION OF FIRST AMENDMENT

   RIGHTS

                  27. ON June 18, 2021 twenty plus employees along with Officer Jeff

   Craig and Captain Benson came with a warrant they got from the same magistrate from

   the previous warrant.

                  28. Once entering the property they entered the house where they turned

   off the internet box leaving no one with access to the outside world and forced everyone

   on to the porch. They searched the house and made Shane Shilling unload a gun in the

   closet. The officer with him tried to get Mr. Shilling to open a gun safe.




                                                 5
Case 2:21-cv-00021-TSK-MJA Document 1 Filed 08/16/21 Page 6 of 11 PageID #: 6




                  29. Two DNR officers keep Ms. Bradshaw captive on the front porch and

  they would not allow anyone back in the house.

                  30. As they kept Ms. Bradshaw captive on the porch they turned all the

  security cameras toward the ground and stole the memory cards (SD cards).

                  31.    The WVDNR proceeded to take possession of Ms. Bradshaw’s

  animals that where in her care.

                  32. Shane Shilling was told he was not allowed to get his phone to record.

                   33. Captain Benson took a phone out of Blake Bradshaw’s hands stopped

  the recording, made him delete the video and forced him to come to the porch.

                   34. The WVDNR took Ms. Bradshaw’s medication and an incubator

  worth five hundred dollars was told it would be returned and it has not happened.

                   35. The WVDNR has Ms. Bradshaw blocked from there official Facebook

  page hindering her from practicing her first amendment right to free speech. Thus

   hindering her from telling people what they are doing to her, her family, and the animals.

                   36 Kelly Morgan of Bailey and Wyant PLLC sent Ms. Bradshaw a letter

   instructing her to be silent about matters pertaining to her involvement in this case.

   Bailey & Wyant is a law firm contracted by a government agency to defend the DNR and

   the two officers involved.



          COUNT V-NEGLIGENT INFLICITON OF EMOTIONAL DISTRESS



                   37.    Plaintiff hereby realleges Paragraphs 1 through 36 as though fully

   set forth herein;



                                                6
Case 2:21-cv-00021-TSK-MJA Document 1 Filed 08/16/21 Page 7 of 11 PageID #: 7




                 38.      Despite their knowledge of her right to operate under the Omnibus

  Agreement, and running a business under article 20-2C-1 Governors authority to

  execute and in retribution for her filing of a suit, Defendants returned to the Magistrate

  Court on November 14, 2019 and issued a Criminal Complaint in Criminal Action No.

  19-M38M-00612 charging the Plaintiff with Illegal Possession of a Black Bear out of

  hunting season in violation of WV Code §20-2-22a.

                 38. After receiving a negative ruling in her civil matter with Joel

  Rosenthal the WVDNR knowing Ms. Bradshaw was following the law again obtained a

  warrant from Magistrate Kelly who had already been informed about the lawsuit filed

  against Officer Craig and Captain Benson Ms. Bradshaw this time was charged with 12

  counts of 20-2-4.

                    39.   The Defendants’ continual and repeated harassment of Plaintiff

  have caused her to suffer from emotional distress and PTSD.

                 40.      The Defendants’ actions have caused Plaintiff to have to put up a

  security gate, install additional security cameras, and live in fear anytime she leaves the

  property that Department of Natural Resources will illegally enter her property and

  remove the animals that are in her care legally operating under the Omnibus Settlement

  Agreement and now under her duly licensed business in the State of West Virginia;

                 41.      The Plaintiff has lost sleep, lost weight, and continues to suffer

  from anxiety anytime a truck or four-wheel drive vehicle comes up the road that could be

  or appears to be or sounds like a Department of Natural Resources vehicle; The WVDNR

  forced her children to watch as they carried out euthanized or sedated animals on

  June,18th 2021.



                                               7
Case 2:21-cv-00021-TSK-MJA Document 1 Filed 08/16/21 Page 8 of 11 PageID #: 8




                                 COUNT VI-DESTRUCTION OF PROPERTY

                   42.    Plaintiff hereby realleges Paragraphs 1 through 41 as though fully

   set forth herein;

                   43.    The Department of Natural Resources, or its agents, removed

  and/or destroyed all electronic data, including, but not limited to, e-mails, Instant

  messages, text messages, facebook pages, donor records, and other items both personal,

  business or otherwise from Plaintiff’s I-phone XR;

                   44.    These records are not only exculpatory for the Plaintiff in her

  criminal matter but incriminating for the Defendants in this matter; and the civil matter

  that involves another business and their home. She lost recording that where imperative

  to her civil case and now has lost that case due to lack of evidence.

                   45.    The loss of her contacts has gravely affected her ability to operate

  her business in that she has lost donor and other support contacts critical for the care and

  feeding of the animals;

                   46.    The loss of the electronic data has also affected her ability to

  prosecute and defend the Civil Matter pertaining to her relationship with Point of View

  Farm, Inc. and Joel Rosenthal. This has caused a negative ruling from the court in this

  matter thus causing more damage to Ms. Bradshaw’s business and life.

                   47. The loss of this data occurred when Officer Craig drove it to a facility

  where it was hooked up to a computer and searched without a warrant.

                   48. on June   18th   the WVDNR took 90 animals, caging, my SD cards from

  my cameras, and one incubator worth five hundred dollars.

                                 COUNT VII- MALICIOUS PROSECUTION



                                                   8
Case 2:21-cv-00021-TSK-MJA Document 1 Filed 08/16/21 Page 9 of 11 PageID #: 9




                  49.    Plaintiff hereby realleges Paragraphs 1-48 as though full set forth

   herein;

                  50.    Defendants swore out a Criminal Complaint in the Magistrate

   Court of Pocahontas County, West Virginia despite their knowledge that Plaintiff was

   operating under the Omnibus Settlement Agreement entered into by the Defendant, DNR

   and Point of View Farms, mc, after telling Ms. Bradshaw they would not do so, and

  knowing she was operating under Article 20-2c-i with her own authority from the state.

                  51.    Defendants have continued to prosecute this matter despite their

  knowledge in retribution for this lawsuit;

                  52.    Defendants have done this maliciously to harm the Plaintiff’s

   ability to continue to operate her business and to punish her for suing them for violating

  her Fourth and first Amendment Rights. I believe to also further the interest of Mr.

  Rosenthal.

                  53. Ms. Bradshaw is operating under the law but was charged with 12

  more counts of 20-2-4 Illegal passion of wildlife.

                  COUNT Vifi HINDERING LIBERTYS AN]) FREEDOMS

                  54. Officer Craig, Captain Benson and the WVDNR have hindered the

  rights of Ms. Bradshaw, Blake Bradshaw, and Shane Shilling liberty, freedom of choice

   in keeping with Creator- endowed natural rights.

                  55. The continued harassment, theft, retaliation, and over reach is causing

  harm to Ms. Bradshaw’s life work, doing fmancial damage to her business and causing

   severe mental anguish to her family.




                                               9
Case 2:21-cv-00021-TSK-MJA Document 1 Filed 08/16/21 Page 10 of 11 PageID #: 10




                       55. The WVDNR has Ms. Bradshaw in a catch 22. They claim it is illegal

    for her to possess wildlife but under state law Article 61-8-19 Cruelty to

    Animals; penalties; exclusions It would be a crime to allow an animal to

    suffer. Benson and Craig also didn’t want Ms. Bradshaw to hand the animals over to

    Mr. Rosenthal. They claim he is the only legal outlet for wildlife rehab and never gave

    her another option. All the while knowing she had her own authority from the state to

    operate. These officers and even the law firm Bailey and Waynt had knowledge of the

    previous three cases

    1. State of West Virginia V Joel Rosenthal Pocahontas county 07-M-AP-02

    2.    State Ex Rel.        Walter W Welford, prosecuting Attorney,           Pocahontas

    County, West Virginia V The Honorable Joseph C Pomponio Jr. circuit Judge of

    the   11th   Judicial Circuit Supreme court of Appeals No. 33531;

    3. Rosenthal V Jezioro No 2:08-cv-81.

    When Honorable Circuit Court Judge Pomponio ruled that              The Defendant’s

    business license and the issued Certificate of Authority provided him

    with the requisite and necessary authority to be considered a                    “   duly

    authorized agent” to whom Chapter 20, Article 2, Section 4 of West

    Virginia Code is explicitly held inapplicable. The Judge became the fmal

   policy changer. Since 2007 the WVDNR have not set out to change chapter 20, Article 2,

    Section 4 after this ruling they having had 14 year to do so. All the officers have had

   plenty of time to learn the laws and abide by them. Honorable Judge Pomponio explains

   to the DNR in this ruling what the law means. This should have been a part of all and


                                                  10
Case 2:21-cv-00021-TSK-MJA Document 1 Filed 08/16/21 Page 11 of 11 PageID #: 11




   future training for law enforcement after this ruling. This meaning should not just apply

   to one Man or Woman as in this case. If a judges ruling on what the law means doesn’t

   hold meaning for all we are in big trouble. By coming up with this an Omnibus

   Settlement Agreement with Mr. Rosenthal I believe it was a back door way to hider!

   violate the ruling Judge Pomponio handed down in 2007 in Pocahontas county. This sets

   a dangerous precedent for all future case in all areas of the law. I believe this was a way

   to justif~r future prosecutions and think they didn’t have to follow the law as it is written.

   They are now using this document to obtain warrants against us.

                  WHEREFORE, Plaintiff, Tern            Bradshaw, Blake Bradshaw, Shane

   Shilling prays they will be awarded judgment for consequential and punitive damages

   against the Defendants for trespass; destruction of property, spoliation of evidence;

   negligent infliction of emotional distress; destruction of property and malicious

   prosecution; violation of their constitutional rights she be awarded her attorney’s fees and

   costs; and, such other relief as to this Court may seem meet, just and proper. The parties

   are asking for the court to strip away the qualified immunity held by these officers and all

   employees of the W\TDNR named in this complaint. Thus the eponymous “Monell

   claim” The plaintiff’s in this case have had their first and fourth amendment

   rights violated.




   Tern Bradshaw Pro Se         ~                              ~-5~c~/k\e       //ti~4-1~

   565 Cox Fork rd.
   Gandeeville, WV 25243
   304-951-4447



                                                 11
